Citation Nr: 0026211	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-11 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to January 
1971.  The appellant is the surviving spouse of the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in August 1997 at the age of 48.  The 
immediate cause of death was identified as cirrhosis of the 
liver.  A significant condition contributing to death was 
identified as alcohol intoxication.

2.  At the time of the veteran's death, service-connection 
was in effect for post-traumatic stress disorder (PTSD), 
which was rated as 100 percent disabling effective April 22, 
1994, and superficial first degree facial burn scars, which 
were assigned a noncompensable disability rating.

3.  The preponderance of the credible and probative evidence 
demonstrates that the veteran's PTSD was not a principal or 
contributory cause of his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 105, 1310 (West 1991); 38 
C.F.R. §§ 3.1(n), 3.301, 3.312 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She essentially 
contends that the veteran's alcoholism, which contributed to 
his death, was incurred during service.  She also contends 
that the veteran's alcoholism was related to his service-
connected PTSD.  

In the interest of clarity, the Board will initially review 
the relevant law and VA regulations.  The Board will then 
discuss the factual background of this case.  Finally, the 
Board will analyze the veteran's claim and render a decision.

Relevant Law and Regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may also be granted for disability which 
is due to service-connected disease or injury.  38 C.F.R. § 
3.310 (1999); see Harder v. Brown, 5 Vet. App. 183, 187 
(1993).


Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9, 4.127 (1999).  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases 
cited therein.

Misconduct

Controlling law provides that service connection may not be 
established for disability resulting from the abuse of 
alcohol or drugs.   38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 
3.301.

With respect to alcohol abuse, Section 8052 of the Omnibus 
Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, effective 
for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, Section 8052 also 
amended 38  U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs. 

VA Office of General Counsel held in a precedential opinion 
that 38 U.S.C.A. § 105(a), as amended by section 8052(a) of 
the OBRA, precludes service connection for a disability 
resulting from alcohol or drug abuse on the basis of the 
disabilities incurrence or aggravation in service or of a 
death resulting from such a disability. The VA General 
Counsel further held, however, that the amendments made by 
section 8052 do not preclude eligibility based on a 
disability, or death resulting from such a disability, 
secondarily service-connected under 38 C.F.R. § 3.310(a). See 
VAOPGPREC 2-98 (February 10, 1998); see also VAOPGPREC 7- 99 
(June 9, 1999).  The Board is bound by precedent opinions of 
the VA General Counsel.  See 38 U.S.C.A. § 7104(c).
Although the United States Court of Veterans Appeals (the 
Court) held in Barela v. West, 11 Vet. App. 280 (1998) that 
service connection, but not compensation, could be granted 
for drug or alcohol abuse on a secondary basis, service 
connection on a direct basis is precluded by 38 C.F.R. 
§ 105(a).  Cf. Hall v. West, U.S. Vet. App. No. 95-757 
(September 29 1998) [the Board is not citing Hall as 
precedent; rather, the decision is being cited "for any 
persuasiveness or reasoning it contains".  See Bethea v. 
Derwinski, 252, 254 (1992)].   

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service- 
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Well-grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991). 
A well grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim for service connection for the cause of 
a veteran's death to be well-grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

Factual Background

The veteran's service personnel records reflect that he 
served in Vietnam from April 1968 to June 1969.  These 
records also reflect that the veteran was subject to 
disciplinary actions on several occasions while in service.  
The first such incident occurred in February 1968, when the 
veteran was found to have unlawfully entered a warehouse at 
Fort Jackson and to have stolen four cases of beer from that 
warehouse.  The last such incident occurred in December 1970, 
after he was found to have been absent without leave (AWOL) 
from January 1970 to September 1970.  This incident resulted 
in the veteran's discharge in December 1970.

The veteran's post-service medical records reveal that the 
first evidence of PTSD arose in July 1984, during an 
evaluation conducted by Dr. D.A., a private psychiatrist.  In 
an August 1984 letter in which Dr. D.A. summarized his 
findings, the psychiatrist noted that the veteran had 
exhibited an antisocial personality adjustment disorder prior 
to his service in Vietnam.  Dr. D.A. reportedly based this 
conclusion on the veteran's difficulties as a child, 
including a history of problems with the law.  Dr. D.A. noted 
that the veteran had been arrested for burglary and stealing 
as a child, and that he had a history of truancy.  Dr. D.A. 
noted that the veteran had been deemed to be out of parental 
control at age eight after breaking into an elementary 
school, which resulted in his being placed in foster homes 
until age ten.  The veteran reported that he had enlisted in 
the Army in 1967 after he was asked to leave Puerto Rico due 
to legal difficulties there.  Dr. D.A. noted that the veteran 
had seen a great deal of combat in Vietnam, and that after he 
returned from Vietnam, he was sent to a base in Oklahoma that 
he found to be "petty".  The veteran then went AWOL and was 
subsequently discharged.  Dr. D.A. further noted that since 
his discharge in 1970, the veteran had experienced two bad 
marriages and had kept his longest job for only six months.  
He had been arrested almost yearly and continued to drink and 
use marijuana.  The veteran indicated that he had not used 
marijuana in Vietnam, but did drink.

Based on the foregoing, Dr. D.A. concluded that the veteran 
had some marginal social adjustments both prior to and after 
Vietnam, and that he gave a history of an antisocial 
personality, and of possible hyperactivity and a learning 
disorder.  Dr. D.A. determined that a combination of these 
things and his experiences in Vietnam have led to a rather 
poor post-Vietnam adjustment.  Dr. D.A. noted that there 
seemed to be "slight" evidence of PTSD and that he was 
impressed by the veteran's total inability to be organized 
and to take any responsibility for his life.  Dr. D.A. found 
that even prior to Vietnam, the veteran would be described as 
a person who did not do well with authority figures and who 
exhibited evidence of an antisocial personality disorder.  
For this reason, Dr. D.A. concluded that the veteran 
certainly had great personality impairment.

In August 1984, the veteran was also evaluated by Dr. J.G., 
another private psychiatrist.  Dr. J.G. noted the veteran's 
in-service combat exposure and discussed at length his post-
service adjustment.  Dr. J.G. also discussed the veteran 
symptomatology, which included depression, nightmares about 
those he killed in Vietnam, and extreme identification with 
combat experience. The veteran reported that he had gotten 
into trouble during service because he was drunk one day and 
had been disrespectful to an officer.  The report of this 
evaluation is negative for any discussion of the veteran's 
pre-service medical and social history, and there is no 
indication in the report that any evidence of a personality 
disorder was found.  Dr. J.G. noted a diagnosis of major 
depressive disorder, PTSD.

In March 1986, the veteran underwent a VA psychiatric 
examination.  The veteran reported a variety of combat 
experiences in Vietnam and indicated that he had experienced 
numerous problems since his discharge.  He stated that after 
his discharge, he tried to treat his problems with alcohol 
use and by looking for "thrills".  The VA psychiatrist 
reviewed the veteran's claims folder and found evidence of a 
longstanding character disorder and of a longstanding 
personality disorder of antisocial personality type as 
evidenced by the veteran's delinquency as a child and his 
problems with the law both prior to service and subsequently.  
The VA psychiatrist further concluded, however, that the 
veteran had experienced life-threatening trauma while in 
Vietnam and had subsequently experienced a variety of 
symptoms as a result.  Based upon this symptomatology, the VA 
psychiatrist found that a diagnosis of PTSD was warranted.

In a May 1986 VA rating decision, service connection was 
granted for PTSD.  A 10 percent disability rating was 
assigned.  The disability rating was increased to 30 percent 
in a February 1987 Board decision. 

In an October 1986 letter to the RO, Dr. J.G. indicated that 
in his opinion, the veteran's alcohol abuse was quite likely 
the result of his war experience.  Dr. J.G. agreed that there 
was evidence of a personality disorder long before the 
veteran entered service, but found that there was no evidence 
of any alcohol abuse prior to service.  Dr. J.G. also noted 
that the veteran had exhibited numerous psychiatric problems, 
which were specific to PTSD and not part of an antisocial 
personality disorder.  Dr. J.G. indicated that after his 
return from the service, the veteran walled off his own 
feelings, and attempted to treat his problems with alcohol, 
which he did not use prior to service.

The record reflects that the veteran was subsequently 
hospitalized on several occasions for treatment of both 
alcoholism and PTSD.  Throughout these hospitalizations, the 
veteran received of a variety of diagnoses, including PTSD, 
alcoholism and substance abuse, and antisocial behavior.  
During one such hospitalization in February 1987, the 
physician noted that the veteran's parents had been 
alcoholics and negligent, and that the veteran reported 
having hung out with "mischievous" kids since the age of 
five.  The physician indicated that the veteran had been in 
three foster homes from age 8 to 10, and that he had been 
placed in the California Youth Authority at age 17.

During an April 1988 VA psychiatric examination, a VA 
psychiatrist noted that the veteran had a long-standing 
history of arrests both before, during, and after military 
service for assault, public intoxication, drunken and 
disorderly conduct, driving under the influence, burglary, 
and a variety of other charges.  Following examination, the 
psychiatrist found that the veteran was continuing to suffer 
significant symptoms of PTSD.  The psychiatrist further found 
that the veteran's condition was compounded by several other 
factors, including a long-standing history of alcohol 
dependence, which appeared, in part, to be related to his 
Vietnam experiences.  The psychiatrist also found that the 
veteran showed evidence of an underlying personality disorder 
evident prior to military service, which has continued to 
this point.  The psychiatrist noted diagnoses of PTSD, major 
depressive disorder, alcohol dependence, and an antisocial 
personality disorder.

During another hospitalization in June 1992, a physician 
noted that the veteran had first drank and become intoxicated 
at age 15, and that he had a long history of polysubstance 
abuse in the past.  The physician also noted that there was a 
family history of alcohol, including the veteran's father, 
who was a functioning alcohol that probably died of 
alcoholism and smoking.

From December 1991 to February 1992, the veteran was 
hospitalized for treatment of heroin dependence.  The 
physician noted a discharge diagnosis of alcohol dependence, 
heroin dependence, antisocial behavior, and PTSD, by history.

In an August 1994 discharge summary, a physician noted that 
the veteran had described his whole family as quite 
antisocial.  The veteran reported that his father was an 
alcoholic who possibly died in an intoxicated state and that 
his mother had also abused alcohol.  He also indicated that 
his older brothers had a history of drug and alcohol abuse.  
The veteran stated that his own history involved drug and 
alcohol abuse from 1971 to 1979.

In an October 1996 RO rating decision, a 100 percent 
disability rating was granted for PTSD, effective from April 
22, 1994.

On August [redacted], 1997, the veteran died.  The certificate of 
death listed the immediate cause of his death as cirrhosis of 
the liver.  Another significant condition contributing to his 
death was noted to be alcohol intoxication.  Shortly 
thereafter, the appellant filed a claim of entitlement to 
service connection for the cause of the veteran's death.  As 
noted above, she essentially contended that the veteran's 
alcoholism, which contributed to his death, was incurred as a 
result of active duty.  She also contended that his 
alcoholism was related to his service-connected PTSD.  In 
support of her claim, she pointed to the October 1986 letter 
from Dr. J.G., in which the psychiatrist suggested that the 
veteran's alcohol abuse was the result of his wartime 
experiences.

In the November 1997 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant subsequently 
appealed that decision.

In May 2000 the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding several 
questions associated with the veteran's claim.  See 38 C.F.R. 
§ 20.901(a) (1999).  Specifically, a physician was asked to 
review the evidence of record and determine the most likely 
etiology of the veteran's alcoholism.  In responding to this 
question, the physician was asked to specifically comment on 
the relationship, if any, between the veteran's alcoholism 
and his service-connected PTSD.  The physician was also asked 
to comment on the relationship, if any, between the veteran's 
alcoholism and his character disorder and/or personality 
disorder.  The physician was further asked to discuss any 
pertinent medical opinions that had already been rendered in 
this case, and to comment on whether he agreed or disagreed 
therewith, giving reasons for such agreement or disagreement.

In June 2000, the veteran's claims folder was reviewed by two 
VA psychiatrists, Drs. A.H. and A.K.  The psychiatrists 
concluded that, based upon the veteran's detailed medical 
records, it was clear that his primary diagnosis was 
antisocial personality disorder, and that his death was 
caused by his alcoholism, which was unrelated to his PTSD.  
In support of this conclusion, the psychiatrists noted that 
all of the veteran's psychiatric evaluations agreed about the 
diagnosis of antisocial personality disorder.  For example, 
they noted that August 1988 report of Dr. D.A., who found 
that the veteran had exhibited an antisocial personality 
adjustment disorder prior to his service in Vietnam, as shown 
by his difficulties as a child, including his problems with 
the law.  In addition, the VA psychiatrists also noted the 
report of the veteran's February 1987 hospitalization, in 
which it was noted that the veteran that his parents were 
alcoholics and negligent, and that he had reported hanging 
out with mischievous kids since age five.  In further support 
of their conclusion, Drs. A.H. and A.K. also noted there was 
evidence of alcohol use prior to service, such as the June 
1992 hospitalization report, in which it was indicated that 
the veteran reported that he had first become intoxicated at 
age fifteen.  Based on this and other medical evidence of 
record, Drs. A.H. and A.K. concluded that the veteran's 
primary diagnosis was antisocial personality disorder, and 
not PTSD, and that his death was caused by his alcoholism, 
and his not PTSD.
 
The psychiatrists considered the 1986 opinion of Dr. J.G., 
who concluded that the veteran had no history of alcohol 
abuse prior to service and that it was his opinion that the 
veteran's alcohol abuse was related to his traumatic 
experiences during the war.  However, Drs. A.H. and A.K. 
determined that in reaching this conclusion, Dr. J.G. did not 
take into account the psychiatric history of the veteran 
prior to his military service, as both a child and as an 
adolescent.  The psychiatrists also determined that Dr. J.G. 
did not take into account the veteran's family history of 
psychiatric disorders with alcohol-related problems and 
antisocial behavior.  This history had been shown to include 
both of the veteran's parents and both of his older brothers.  
Drs. A.H. and A.K. also noted that there was a lack of 
explanation in Dr. J.G.'s report as to why the veteran had 
not sought treatment for his psychiatric disorders related to 
service during the 1970's or early 1980's, and as to the fact 
that there was no evidence of PTSD symptoms prior to 1984, 
apart from the veteran's recollection.

The appellant and her representative received copies of the 
June 2000 VHA opinion.  The appellant and her representative 
were both notified that they were being provided with the 
opportunity to submit any additional evidence or argument on 
her behalf.  In a September 2000 statement, the appellant's 
representative indicated that a copy of the report had been 
provided to the appellant for review, and that she had not 
responded to that report.  The representative indicated that 
they had no further argument or evidence to submit.

Analysis

Preliminary matters - well groundedness/duty to 
assist/standard of proof

As discussed above, the threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  In order 
for a claim of service connection for the cause of the 
veteran's death to be well grounded, there must be competent 
evidence of the veteran's death; evidence of a disease or 
injury in service that resulted in disability; and medical 
evidence providing a nexus between the veteran's death and 
service or a service-connected disability.  See Ramey, 9 Vet. 
App. at 46.

The Board finds that the appellant's claim of service 
connection for the cause of the veteran's death is well 
grounded within the meaning of 38 U.S.C.A. § 5107, as she has 
submitted evidence of the veteran's death; evidence of a 
service-connected disability; and evidence, in the form of 
Dr. J.G.'s medical opinion, suggesting that the veteran's 
alcohol abuse, which contributed to his death, was the result 
of his wartime experiences and PTSD.  See Ramey, 9 Vet. App. 
at 46.  

Since the appellant has submitted a well-grounded claim, VA 
has a duty to assist her in the development of facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  In this 
connection, the appellant has been accorded ample opportunity 
to present evidence and argument on this issue.  In order to 
clarify the medical evidence, the Board requested and 
obtained the expert medical opinion from VHA described above.  
There is ample medical and other evidence of record, and 
there is no indication that there are additional records 
available that have not been obtained and which would be 
pertinent to the present claim.  The appellant and her 
representative have pointed to no such evidence.  Therefore, 
the Board finds that all facts that are relevant to this 
issue have been properly developed and that no further action 
is required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Once a claim has been found to be well grounded, the Board 
has the duty to review the entire record and to assess the 
credibility and weight to be given to the evidence.  See 
38 U.S.C.A. § 7104(a); Madden v. Gober, 125 F.  3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein.  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is for or against 
the claim.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board wishes to emphasize that the evidentiary threshold 
for determining that a claim is well grounded is "low", 
meaning that it need only be demonstrated that a claim is 
plausible or capable of substantiation.  See Hensley v. West, 
212 F. 3d 1255, 1260 et seq. (Fed. Cir. 2000).  The standard 
of proof for adjudicating a claim on its merits, set out in 
the paragraph immediately above, is necessarily higher.  All 
evidence, not just evidence favorable to a veteran's claim, 
must be evaluated by the Board in a merits determination.  


Discussion

i.  Direct incurrence of alcoholism in service

The appellant appears to contend that the veteran's 
alcoholism, which contributed to his death, was directly 
related to his military service.  In support of this 
contention, she has submitted the opinion of October 1986 
opinion of Dr. J.G., who concluded that the veteran's 
alcoholism was related to his wartime experiences.

However, as discussed above, direct service connection may 
not be established for disability resulting from the abuse of 
alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 
3.301.  With respect to alcohol abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  VA Office of General Counsel held 
in a precedential opinion that 38 U.S.C.A. § 105(a), as 
amended by section 8052(a) of the OBRA, precludes service 
connection for a disability resulting from alcohol or drug 
abuse on the basis of the disabilities incurrence or 
aggravation in service or of a death resulting from such a 
disability. See VAOPGPREC 2-98 (February 10, 1998); see also 
VAOPGPREC 7- 99 (June 9, 1999).  The Board is bound by 
precedent opinions of the VA General Counsel.  See 38 
U.S.C.A. § 7104(c).

Thus, even assuming that the veteran's alcoholism was related 
to service, service connection for cause of the veteran's 
death on this basis is precluded by law.  In Sabonis v. 
Brown, 6 Vet. App. 426 (1994), the Court held that where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board should be terminated 
because of absence of legal merit or the lack of entitlement 
under the law.

The Board also observes in passing that the opinion of Dr. 
J.G., referred to above, is outweighed by other medical 
evidence, which concludes that the veteran's alcoholism was 
related to his non service-connected antisocial personality 
disorder, not to his wartime experiences. This will be 
discussed in detail below in conjunction with the contention 
that the veteran's alcoholism is related to his service-
connected PTSD.  In any event, regardless of the relative 
probative weight accorded to the evidence, the Board must 
find as a matter of law that service connection for the cause 
of the veteran's death, based on the theory that the 
veteran's alcoholism was directly incurred in or aggravated 
by service, is precluded.  See VAOPGCPREC 7-99 (1999); 
VAOPGCPREC 2-98 (1998).

ii.  Alcoholism as secondary to service-connected PTSD

Although service connection for the cause of the veteran's 
death is precluded as a matter of law on the theory that the 
veteran's alcoholism was directly incurred in or aggravated 
by service, service connection for the cause of veteran's 
death is permitted if the veteran's alcoholism is shown to be 
secondary to a service connected disability.  VAOPGCPREC 7-
99; VAOPGCPREC 2-98; see Barela v. West, 11 Vet. App. 280 
(1998).  In this case, the appellant has contended that the 
veteran's alcoholism, which contributed to his death, was 
related to his service-connected PTSD.  Thus, the Board will 
consider the merits of her claim on that basis.

After carefully reviewing all of the evidence of record, 
including the medical opinions set forth above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim.  In this regard, the Board places the 
greatest probative weight on the June 2000 opinion letter by 
Drs. A.H. and A.K., who reviewed the veteran's entire medical 
history and concluded that although the veteran's death was 
due to alcoholism, it was unrelated to his service-connected 
PTSD.  The psychiatrists based this conclusion on the 
veteran's medical records, which revealed that the veteran's 
primary problem was an antisocial personality disorder that 
existed prior to service.  The psychiatrists suggest that it 
was this disability, an antisocial personality disorder, 
which led to the veteran's development of alcoholism.  In 
support of this conclusion, Drs. A.H. and A.K. pointed to the 
numerous psychiatric evaluations in which it had been noted 
that the veteran had a history of exhibiting antisocial 
behavior, which was demonstrated by continuous problems with 
the law during his childhood, including arrests and 
intermittent placement in juvenile hall.  Drs. A.H. and A.K. 
also pointed to the veteran's own report that he had first 
become intoxicated before service, at the age of 15.  The 
psychiatrists also noted the extensive family history of 
antisocial behavior, alcoholism, and drug abuse.  In 
particular, the psychiatrist noted the history of alcoholism 
among both of the veteran's parents, and the history of drug 
and alcohol abuse among both of his older brothers.  For all 
of the foregoing reasons, Drs. A.H. and A.K. concluded that 
the veteran's death was not related to his service-connected 
PTSD.

The Board has carefully considered the opinion of Dr. J.G., 
who in essence concluded that the veteran's alcoholism was 
related to his service-connected PTSD.  Dr. J.G. did not 
explicitly state in his opinion letter that the veteran's 
alcohol abuse was the result of his PTSD.  Rather, the Dr. 
J.G. indicated that the veteran's alcohol abuse was the 
result of the veteran's "wartime experiences".  
Nonetheless, the Board believes that it is clear from the 
text of Dr. J.G.'s letter that the point of the discussion 
was also to show the veteran's alcohol abuse was related to 
his service-connected PTSD.  This is evident from Dr. J.G.'s 
extensive discussion of the veteran's stressors, the so-
called "wartime experiences", which Dr. J.G. concluded led 
directly to the veteran's subsequent development of PTSD.  
Dr. J.G. determined that it was the veteran's attempt to deal 
with these stressors through the use of alcohol that 
eventually led to his development of alcoholism.  Thus, while 
not explicit, the Board believes that Dr. J.G.'s letter does 
suggest that the veteran's alcohol abuse, which contributed 
to his death, was related to his service-connected PTSD.

Having reviewed Dr. J.G.'s opinion, however, the Board finds 
this opinion to be of less probative value than the opinion 
of the June 2000 VA psychiatrists.  In particular, the Board 
notes that while Dr. J.G. did suggest that the veteran's 
alcoholism developed secondary to his PTSD, Dr. J.G. based 
this conclusion in part upon his finding that there was no 
evidence that the veteran had used alcohol prior to his entry 
into service.  However, Drs. A.H. and A.K. both noted that 
the veteran did report having become intoxicated several 
years prior his entry into service, at the age of 15.  The 
two VA psychiatrists concluded that this evidence of alcohol 
abuse prior to service supported the conclusion that the 
veteran's alcoholism was unrelated to his PTSD.  

The Board notes in passing, as further evidence of the 
veteran's involvement with alcohol before he went to Vietnam, 
that he was convicted of larceny in February 1968 for 
stealing four cases of beer from a warehouse at Fort Jackson, 
South Carolina.  Although the motivation for such theft 
remains unclear, the monetary value of four cases of beer in 
1968, as now, was relatively negligible; the conclusion may 
reasonably be drawn that the veteran placed such a value on 
alcoholic beverages that he was willing to risk criminal 
prosecution to obtain some.

Furthermore, the Board notes that Dr. J.G. also failed to 
take into account the history of both alcohol-related 
problems and antisocial behavior in the veteran's family.  
Drs. A.H. and A.K., however, considered this history, and 
found that the presence of both antisocial behavior and 
alcoholism among the veteran's parents and older brothers 
supported the conclusion that the veteran's alcoholism was 
not due to his service-connected PTSD.  

Thus, in light of Dr. J.G.'s failure to take into account 
both the veteran's pre-service alcohol use and the veteran's 
extensive family history of both antisocial behavior and 
alcoholism, the Board finds his October 1986 opinion letter 
to be of relatively little probative value.  The Board places 
greater weight on the June 2000 letter from Drs. A.H. and 
A.K., who reviewed the veteran's claims folder and concluded 
that the veteran's death was unrelated to his service-
connected PTSD.

The Board has also considered the opinion of the April 1988 
VA psychiatrist, who noted that the veteran's alcohol 
dependence appeared, in part, to be related to his Vietnam 
experiences.  However, the Board also finds this opinion to 
be less probative than the June 2000 opinion of Drs. A.H. and 
A.K.  In particular, the Board notes that although the April 
1988 VA psychiatrist noted that there was evidence of an 
underlying personality disorder prior to service, the 
psychiatrist did not take note of the veteran's extensive 
family history of both antisocial behavior and alcoholism.  
As discussed above, Drs. A.H. and A.K. both found that the 
presence of antisocial behavior and alcoholism among the 
veteran's parents and older brothers supported the conclusion 
that the veteran's alcoholism was related to his personality 
disorder, and not to PTSD.

In short, the Board believes that the recent opinion of two 
VA psychiatrists to carrier greater weight of probative value 
that the two much earlier opinions from psychiatrists in 1968 
and 1988.  The June 2000 opinion is informed both by the 
veteran's more recent medical history as well as by a reading 
of his entire medical history.  Moreover, the June 2000 
expert opinion is consistent with the evidence of record, 
which is strongly suggestive of problems with alcohol prior 
to service.  

Pursuant to 38 C.F.R. § 3.312(c)(3), service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.

In this case, the veteran's PTSD was rated as 100 percent 
disabling at the time of his death.  However, the record does 
not demonstrate that the veteran's service-connected 
psychiatric disability involved a vital organ.  Thus, the 
Board finds that the provisions of 38 C.F.R. § 3.312(c)(3) do 
not apply.

In summary, the Board finds that the competent and probative 
evidence of record is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The benefit sought on appeal is accordingly 
denied.

Additional comments

For the sake of fairness and completeness, the Board has 
evaluated other aspects of this case, even though it appears 
that these have not been raised by the appellant or her 
representative.

Burn scars

The record reflects that at the time of his death, the 
veteran was service-connected for superficial first degree 
facial burn scars, which were assigned a noncompensable 
disability rating.  The Board notes that there is no evidence 
suggesting that this disability was related to the veteran's 
death, and the appellant has never contended that such was 
the case.  Thus, the Board finds that entitlement to service 
connection for the cause of the veteran's death is not 
warranted on that basis.

Personality disorder

The appellant does not seek service connection for the death 
of the veteran based on the contention that his alcoholism 
was due to his personality disorder.  There is significant 
probative evidence to that effect, discussed above; however, 
service connection may not be granted for personality 
disorders in any event.  38 C.F.R. § 3.303(c), 4.9, 4.127 
(1999).   

Cirrhosis of the liver

The Board notes that the veteran suffered from cirrhosis of 
the liver, which was identified in the certificate of death 
as the primary cause of his death.  To the extent that 
cirrhosis of the liver is related to the veteran's 
alcoholism, the Board has addressed this matter in its 
discussion above.  That is, since the veteran's alcoholism 
cannot be service connected, either on a direct basis or as 
secondary to his service-connected PTSD, any relationship 
between the non service-connected alcoholism and the fatal 
cirrhosis of the liver is moot for the purposes of 
establishing service connection for the cause of death.  

Setting aside the matter of the relationship between 
alcoholism and cirrhosis of the liver, the Board has also 
considered whether the veteran's fatal cirrhosis of the liver 
may be directly related to his service.  However, there is no 
indication in the record that the veteran was diagnosed with 
cirrhosis of the liver, or any other liver disability, in 
service or within one year after his discharge from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1999).  Nor is there any evidence 
to the effect that the veteran's cirrhosis of the liver is 
otherwise related to his service.


Since the veteran was a Vietnam veteran, the Board has also 
considered the law and regulations pertaining to Agent Orange 
exposure.  See 38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  However, cirrhosis of the 
liver is not an Agent Orange presumptive disease.  See 
38 C.F.R. § 3.309; see also 64 Federal Register 59232-43 
(November 1999), in which the Secretary of VA determined that 
a presumption of service connection due to exposure to 
herbicides used in the republic of Vietnam during the Vietnam 
era is not warranted for certain diseases, including 
cirrhosis of the liver.  Id. at page 59239.  The appellant 
has not contended that cirrhosis of the liver is due to the 
veteran's exposure to Agent Orange, and there is no medical 
evidence of record which so indicates.  Cf. Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed.Cir.1994).   

Thus, the Board finds that entitlement to service connection 
for the cause of the veteran's death is not warranted based 
upon any direct relationship between cirrhosis of the liver 
and the veteran's service.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals


 




- 22 -






- 1 -


